
	

114 HR 4420 IH: No Welfare for Terrorists Act of 2016
U.S. House of Representatives
2016-02-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 4420
		IN THE HOUSE OF REPRESENTATIVES
		
			February 1, 2016
			Mr. Poliquin (for himself and Mr. Jordan) introduced the following bill; which was referred to the Committee on Agriculture
		
		A BILL
		To amend the Food and Nutrition Act of 2008 to provide that certain convicted felons shall be
			 ineligible to participate in the supplemental nutrition assistance
			 program.
	
	
 1.Short titleThis Act may be cited as the No Welfare for Terrorists Act of 2016. 2.Disqualification of certain convicted felonsSection 6(r)(1)(A) of the Food and Nutrition Act of 2008 (7 U.S.C. 2015(r)(1)(A)) is amended—
 (1)in clause (iv) by striking or at the end, (2)in clause (v) by striking and at the end and inserting or, and
 (3)by adding at the end the following:  (vi)an offense under chapter 113B of title 18 of the United States Code; and
					.
			
